DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of helical loops must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “a plurality of helical loops.”  This limitation is indefinite as it is unclear whether the limitation refers to a plurality of helices, or whether the limitation refers to a single helix with a plurality of loops.  Because there are multiple reasonable interpretations for the claim limitation and the specification does not provide adequate guidance to select a particular interpretation (e.g., para. 57; “the outer device may be one or more collapsible and correspondingly (re-) expandable or formable, for example circumferentially closed, rings or tubular members, for example in form of one or a plurality of snares” and “The outer device may be a closed ring or circumferentially closed tubular member or may be formed as a clamp, for example, as a circumferentially open ring or tubular member (that is, a ring that is open at its circumference such as, for example, a C-shaped ring or a U-shaped ring, or a helix
Claim 13 recites the limitation "circumferential support structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting the word “circumferential” to overcome this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11, 12, 15, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971).
Rowe et al. (hereinafter, Rowe) discloses a transcatheter atrio-ventricular valve prosthesis 480 (e.g., para. 105) disposable in a connection channel between atrial and ventricular chambers of a heart (e.g., fig. 26, 27) having a circumferential connection channel wall structure (native mitral valve 410), the transcatheter atrio-ventricular valve prosthesis 480 comprising: an inner device 480 having an inflow end and an outflow end and comprising a support structure that is radially expandable (e.g., figs. 25-27, para. 105) a valve disposed within and attached to the inner device (e.g., para. 105); and an outer device 441 having a helical shape (not disclosed) and configured to surround the inner device between the inflow end and the outflow end (e.g., fig. 26, 27), the outer device comprising an elongate body having a first end and a second end that is not connected to the first end (not disclosed), the outer device being biased to form a plurality of helical loops (not disclosed) configured to receive a portion of the circumferential connection wall channel structure and clamp the portion of the circumferential wall structure between the plurality of loops (not disclosed) and the inner device (fig. 26, 27, para. 108).  
As detailed above, Rowe discloses an outer device 441; this device has lacks a helical shape biased to form a plurality of helical loops.  Rowe discloses that the support band may take several different forms (para. 101, 106, 108, 109) contemplating modification to support band 441.  Keranen teaches a helical support band (e.g., fig. 19) for downsizing a mitral valve to place a prosthesis (para. 54). The support band has a helical shape with a first end and a second end that is not connected to the first end and is biased to form a plurality of loops 301, 302 (e.g., fig. 19).  Keranen teaches this downsizing as a treatment for mitral regurgitation valves (e.g., para. 239-244).  The helical shape is considered an alternate shape for the support band of Rowe.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the support band of Rowe with a helical shape, unconnected ends, and a plurality of loops as taught by Keranen for the purpose of encircling and downsizing native valve leaflets to accept a valve prosthesis in cases with mitral regurgitation (Keranen, para. 54, 239-244).  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 2, the outer device is made of an elastic wire material (Rowe, para. 94, Keranen para. 209).  For claim 3, the inner device is a tubular stent (Rowe, para. 49).  For claim 4, the stent is a self-expanding stent (Rowe, para. 49).  For claim 11, the support structure is radially expandable to be able to exert an active outward radial .

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971) as applied supra, further in view of Rowe et al. (Pub. No.: US 2009/0276040). 
Rowe in view of Keranen is explained supra, however the Rowe inner device 480 lacks a tubular funnel portion that corresponds to a funnel shape of the connection channel.  Rowe ‘040 teaches a tubular funnel shape to fit contours of the native mitral valve (abstract).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified inner device 480 to include a tubular funnel shape as taught by Rowe ‘404 for the purpose of better fitting the native anatomy of the mitral valve.  This modification would have occurred using known methods and would have yielded predictable results.  For claim 9, as the Rowe ‘404 taper is located on the annulus, the outer device would extend around the inner device at a position such that the outer device does not overlap the funnel portion of the inner device. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971) as applied supra, further in view of Navia et al. (Pub. No.: US 2006/0259135).
For claim 13, Rowe in view of Keranen lacks a compressible material arranged on and around an outer periphery of the support structure.  Navia teaches a prosthetic mitral valve with a cover of biocompatible material over the support (e.g., para. 39, fig. 6), providing an isolating layer between the stent and the blood (e.g., para. 39).  Thus it would have been obvious to have provided a compressible material (e.g., PTFE, Dacron, woven velour, etc.) arranged on and around an outer periphery of the support structure for the purpose of providing a biocompatible cover over the stent structure.  This modification would have occurred using known methods and would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774